department of the treasury internal_revenue_service washington d c date cc dom fs corp uilc number release date internal_revenue_service national_office field_service_advice memorandum for from assistant chief_counsel field service cc dom fs subject consents to extend statutes of limitation this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c corp d taxable_year taxable_year taxable_year date a date b date c date d date e date f date g date h date i date j issues who is the proper party to execute form sec_2045 transferee agreement and consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary for the tax_liabilities of the corp a subsidiaries consolidated_group for its taxable_year sec_1 and who is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp b subsidiaries consolidated_group for its taxable_year what is proper language to use on the forms and for the tax_liabilities of the corp a subsidiaries consolidated group’s taxable_year sec_1 and what is proper language to use on the form_872 for the corp b subsidiaries consolidated group’s taxable_year conclusion corp c is the proper party to execute form sec_2045 transferee agreement and consent to extend the time to assess liability at law or in equity for income gift and estate_tax against a transferee or fiduciary for the tax_liabilities of the corp a subsidiaries consolidated_group for its taxable_year sec_1 and corp d is the proper party to execute form sec_872 consent to extend the time to assess tax for the corp b subsidiaries consolidated_group for its taxable_year the proper language to use on the forms and for the tax_liabilities of the corp a subsidiaries consolidated group’s taxable_year sec_1 and is corp c e i n xx-xxxxxxx as transferee of corp a e i n xx-xxxxxxx the proper language to use on the form_872 for the corp b subsidiaries consolidated group’s taxable_year is corp d e i n xx-xxxxxxx as alternative agent for the corp b subsidiaries consolidated_return group pursuant to temp sec_1_1502-77t and as successor by merger of corp b e i n xx-xxxxxxx put an asterisk immediately thereafter as shown at the bottom of the page the following language should be added including the asterisk this is with respect to the consolidated_tax_liability of the corp b e i n xx-xxxxxxx subsidiaries consolidated_return group for the taxable_year facts corp a was a common parent of and filed consolidated_returns for the corp a subsidiaries consolidated_group for taxable_year sec_1 and sometime in or around date a corp b obtained the stock of corp a this transaction may have constituted a reverse_acquisition as a result of the transaction corp a became a member of the affiliated_group of which corp b was the common parent corp b filed consolidated_returns for the group for taxable_year in date f corp b and its first-tier subsidiary corp a simultaneously merged into corp d and corp c respectively corp d and corp c survived the mergers the service obtained several form sec_872 covering various periods a corp a subsidiaries’ taxable_year sec_1 and tax_liabilities - corp a executed form sec_872 with regard to the consolidated group’s taxable_year sec_1 and in date b extending the date to date d date c extending the date to date g and date e extending the date to date i on date i exam obtained a form_872 from corp d to extend the assessment_date to date j b corp b subsidiaries’ taxable_year tax_liabilities -- corp b executed a form_872 with regard to the consolidated group’s taxable_year in date f extending the assessment_date to date i in date h exam obtained a form_872 from corp d extending the assessment_date to date j law and analysis where the common parent remains in existence even if it no longer is the common parent it remains the agent for the group with regard to years in which it was the common parent of the group sec_1_1502-77 1502-77t a i here prior to its merger into corp c corp a was the common parent for the corp a subsidiaries consolidated group’s taxable_year sec_1 and and therefore was a proper party to sign an extension of the statute_of_limitations with regard to those years thus as a result of corp a’s merger into corp c the latter became a proper party to execute a form_872 regarding the corp a group’s taxable_year sec_1 and sec_1_1502-77t a ii at the same time there may also be another party that may properly execute a form_872 for the corp a group’s taxable_year sec_1 and a reverse_acquisition occurs under sec_1_1502-75 if i a corporation the first_corporation acquires stock of another corporation the second corporation and ii as a result the second corporation becomes or would become but for the assuming that is that sec_381 applies to this transaction and the transaction constituted a statutory merger application of sec_1_1502-75 a member of the group of which the first_corporation is a common parent iii in exchange in whole or in part for the stock of the first_corporation and iv the stockholders immediately before the acquisition of the second corporation as a result of owning stock of the second corporation own immediately after the acquisition more than percent of the fair_market_value of the outstanding_stock of the first_corporation if a reverse_acquisition occurs any group of which the first_corporation was the common parent immediately before the acquisition ceases to exist as of the date of the acquisition and any group of which the second corporation was the common parent immediately before the acquisition is treated as remaining in existence with the first group becoming the common parent of the group although we do not have all the relevant facts to make a definitive determination it appears that corp b’s acquisition of corp a’s stock may have constituted a reverse_acquisition if so the corp a group did not cease on the date of the acquisition but continued in existence with corp b as the common parent pursuant to sec_1_1502-75 as a result corp b became an alternative agent under sec_1_1502-77t a iv and also stepped into the shoes of the common parent for the corp a group’s taxable_year sec_1 and later upon the merger of corp b into corp d the latter became the successor to corp b ie the former common parent and therefore became an alternative agent for the corp b previously the corp a group see sec_1_1502-77t a ii under this analysis it inexorably follows that corp d became a proper party to execute the form_872 for the corp a’s taxable_year sec_1 and in short if corp b’s acquisition of the corp a stock constituted a reverse_acquisition an argument could be made that either corp a or corp b could properly execute a form_872 with respect to the corp a group’s taxable_year sec_1 and the tax_court approved such a result in 101_tc_130 then upon the subsequent mergers of corp a into corp c and corp b into corp d either corp c or corp d could be an alternative agent under sec_1_1502-77t a ii although we believe the foregoing analysis is sound we note that it has not been considered by a court accordingly out of an abundance of caution to obviate any possibility that the form_872 executed by corp d with respect to the corp a group’s taxable_year sec_1 and may be inoperative to extend the statute_of_limitations for those years you should secure form sec_2045 transferee agreement and a form_977 consent to extend the transferee statute_of_limitations from corp c under sec_6901 the service ha sec_1 year after the expiration of the period of limitations for assessment here date i within which to make assessment against the initial transferee here corp c thus the service has until date to assess transferee_liability against corp c or to obtain an extension of the statute_of_limitations under sec_6901 the transferee forms should read as follows corp c e i n xx-xxxxxxx as transferee of corp a e i n xx- xxxxxxx the forms should be signed by a current officer of corp c under the officer’s name you should type in his or her title and the name corp c corp b the common parent of corp b subsidiaries consolidated_group merged into corp d and ceased to exist assuming that the merger qualifies as a statutory merger and that corp d is a successor under state law corp d is now the proper party alternative agent to execute form sec_872 with respect to the taxable_year tax_liability of the corp b subsidiaries consolidated_group sec_1 77t a ii corp d properly executed the last form_872 with regard to the corp b subsidiaries consolidated group’s taxable_year tax_liability this extension agreement is valid and the service has until date j to either assess any unpaid tax or obtain another form_872 from corp d to extend the statute_of_limitations for extending the statute_of_limitations with regard to the corp b subsidiaries consolidated group’s taxable_year we recommend the following caption corp d e i n xx-xxxxxxx as alternative agent for the corp b subsidiaries consolidated_return group pursuant to temp sec_1_1502-77t and as successor by merger of corp b e i n xx- xxxxxxx put an asterisk immediately thereafter as shown at the bottom of the page the following language should be added including the asterisk this is with respect to the consolidated_tax_liability of the corp b e i n xx-xxxxxxx subsidiaries consolidated_return group for the taxable_year case development hazards and other considerations examination will need to check the merger agreement between corp c and corp a to make sure it states corp c assumes the liabilities of corp a see 84_tc_387 if you have any further questions please call deborah a butler assistant chief_counsel field service by gerald b fleming acting special counsel corporate cc assistant regional_counsel lc assistant regional_counsel tl
